DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 19, 2021 was filed after the mailing date of the application on March 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claims 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons.  Claim 15 is directed to a computer-readable recording medium.  According to MPEP 2106.03 II, the broadest reasonable interpretation (BRI) of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.  Thus, a claim to a computer-readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  According to Applicant’s disclosure, “The embodiments may also be embodied in the form of a recording medium including instructions executable by a computer…The computer-readable media may also include all of computer storage media and communication media…The communication media include computer-readable instructions, data structures, or other data of modulated data signals” ([0082], p. 11-12).  Thus, the BRI encompasses a signal.  Thus, Claim 15 is directed to non-statutory subject matter.  The Examiner suggests amending Claim 15 to instead recite “non-transitory computer-readable recording medium”.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 2, 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2) in view of Sychev (US 20160014411A1).
13.	As per Claim 1, Wang 1 teaches a method of performing scalable video decoding (received video data 1410 is provided into a decoder system and is a lower-resolution video encoded in a standard video format, col. 3, lines 64-67; estimate a high resolution image given a low resolution image that is downsampled from a corresponding high resolution image, the down sampling operation to produce low resolution image from the high resolution image, the high resolution image can be convolved using a filter, then downsampled by a upscaling ratio, col. 47, lines 32-42), the method comprising:  down-sampling input video (col. 47, lines 32-42) and determining the down-sampled input video as base layer video (instead of using a deconvolution layer to recover resolution from max-pooling and other image down-sampling layers, upscaling of a low-resolution image is performed by convolution, col. 48, lines 30-33); generating prediction video for enhancement layer video by applying an up-scaling filter to the base layer video (by using the last step of the hierarchical algorithm to perform enhancement from the lower-quality domain, the final layer can perform more complex upscaling, col. 25, lines 43-56; enhancement to predict a possible future section, col. 27, lines 46-54); and coding the base layer video (low-resolution video frames can be re-encoded, col. 43, lines 40-44), wherein the up-scaling filter is a convolution filter (sub-pixel convolution layer that is capable of upscaling low resolution feature maps into high resolution output, thus allowing for a plurality of more complex upscaling filters for each feature map, col. 25, lines 51-56) of a deep neural network (deep belief network, col. 68, lines 62-67).
	However, Wang 1 does not expressly teach coding the prediction video.  However, Sychev teaches generating prediction video for enhancement layer video by applying an up-scaling to the base layer video; and coding the prediction video (scalable video codec standard specifies inter-layer motion prediction mode where the motion parameters of the higher resolution layer are predicted using the up-scaled motion parameters of the lower resolution layer, [0010], scalable video codec, wherein a resolution of the first resolution layer image is higher than a resolution of the second resolution layer image, up-scaling each block of the second resolution layer image to a corresponding block of an up-scaled second resolution layer image, and filtering each block of the up-scaled second resolution layer image by a sharpening filter to obtain a predictor block of the first resolution layer image, [0035], sharpening filter for the encoding of the image, [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1 to include coding the prediction video because Sychev suggests coding is needed in order to transcode between the different resolution blocks [0002], and coding the prediction video allows for sharpening enhancement of up-sampled lower resolution layer image without changing any of the encoder architecture [0035-0036].
14.	As per Claim 2, Wang 1 teaches wherein generating of the prediction video comprises generating the prediction video for the enhancement layer video by selectively applying a fixed up-scaling filter and the convolution filter of the deep neural network to the base layer video (by using the last step of the hierarchical algorithm to perform enhancement from the lower-quality domain, the final layer can perform more complex upscaling, col. 25, lines 43-56; enhancement to predict a possible future section, col. 27, lines 46-54; sub-pixel convolution layer that is capable of upscaling low resolution feature maps into high resolution output, thus allowing for a plurality of more complex upscaling filters for each feature map, col. 25, lines 51-56; deep belief network, col. 68, lines 62-67).
15.	As per Claims 8-9, these claims are similar in scope to Claims 1-2 respectively, and therefore are rejected under the same rationale.
16.	As per Claim 15, Wang 1 teaches a computer-readable recording medium recording thereon a program for executing the method in a computer (computer program product comprising software code to effect the method and/or apparatus of other embodiments herein described, col. 36, lines 35-38).
17.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2) and Sychev (US 20160014411A1) in view of Choi (US 20120038828A1) and Thiagarajan (US 20150304686A1).
18.	As per Claim 3, Wang 1 and Sychev are relied upon for the teachings as discussed above relative to Claim 1.  Wang 1 teaches a convolution filter (sub-pixel convolution layer that is capable of upscaling low resolution feature maps into high resolution output, thus allowing for a plurality of more complex upscaling filters for each feature map, col. 25, lines 51-56) of a deep neural network (deep belief network, col. 68, lines 62-67).
	However, Wang 1 and Sychev do not teach wherein the generating of the prediction video comprises generating the prediction video for the enhancement layer video by applying a bi-cubic interpolation to a chrominance component of the base layer video.  However, Choi teaches wherein the generating of the prediction video comprises generating the prediction video for the enhancement layer video by applying a bi-cubic interpolation to a chrominance component of the base layer video (up-sampling unit may restore the chrominance signal using bicubic interpolation, the bicubic interpolation is a method of restoring a chrominance signal of a block to be restored, suing chrominance signals of 8 neighboring pixel blocks, [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1 and Sychev so that the generating of the prediction video comprises generating the prediction video for the enhancement layer video by applying a bi-cubic interpolation to a chrominance component of the base layer video as suggested by Choi.  It is well-known in the art that applying bi-cubic interpolation produces images that are smoother and have fewer interpolation artifacts.
However, Wang 1, Sychev, and Choi do not teach applying the convolution filter of the deep neural network to a luminance component of the base layer video.  However, Thiagarajan teaches applying the convolution filter to a luminance component of the base layer video (each of the luminance/chrominance portions is sent through convolution filters, this portion of the video enhancement is called pre-processing, [0005]).  Since Wang 1 teaches a convolution filter (col. 25, lines 51-56) of a deep neural network (col. 68, lines 62-67), this teaching from Thiagarajan can be implemented into the convolution filter of Wang 1 so that it applies the convolution filter of the deep neural network to a luminance component of the base layer video.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Sychev, and Choi to include applying the convolution filter of the deep neural network to a luminance component of the base layer video because Thiagarajan suggests that this is useful for creating a visually lossless quality which allows for the same video quality at lower bit rates [0005].
19.	As per Claim 10, Claim 10 is similar in scope to Claim 3, and therefore is rejected under the same rationale.
20.	Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2) and Sychev (US 20160014411A1) in view of Lin (US 20040184657A1) and Uezono (US 20050069195A1).
21.	As per Claim 4, Wang 1 and Sychev are relied on for teachings as discussed relative to Claim 1.  Wang 1 teaches the deep neural network (deep belief network, col. 68, lines 62-67).
	However, Wang 1 and Sychev do not teach wherein the deep neural network is a deep neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video.  However, Lin teaches a neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video (after the low-resolution original image 10 enters into the neural network 40, the obtained output will be compared with the content of high-resolution digital image 18, the difference between the two will be a basis for correcting the weighted value of the neural network 40, [0054]).  Since Wang 1 teaches the deep neural network (col. 68, lines 62-67), this teaching from Lin can be implemented into the deep neural network of Wang 1 so that the deep neural network is a deep neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1 and Sychev so that the deep neural network is a deep neural network trained on the basis of a difference between video scaled up from low-resolution input video and high-resolution original video because Lin suggests that this trains the neural network to generate more accurate high-resolution video [0054].
However, Wang 1, Sychev, and Lin do not teach that the low-resolution input video is a low-resolution luminance input video.  However, Uezono teaches a difference between video scaled up from low-resolution luminance input video and high-resolution original video (the composite luminance of the high-resolution extracted image is compared to the luminance of the low-resolution extracted image and the result is introduced to the merit function, [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Sychev, and Lin so that the low-resolution input video is a low-resolution luminance input video because Uezono suggest that this is needed to generate video data with more accurate brightness [0115].
22.	As per Claim 11, Claim 11 is similar in scope to Claim 4, and therefore is rejected under the same rationale.
23.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2) and Sychev (US 20160014411A1) in view of Huang (US010991076B2).
24.	As per Claim 5, Wang 1 and Sychev are relied on for teachings discussed for Claim 1.
	However, Wang 1 and Sychev do not teach wherein the deep neural network comprises a plurality of residual blocks in which two convolution layers and two activation functions are alternately connected.  However, Huang teaches wherein the deep neural network comprises a plurality of residual blocks in which two convolution layers and two activation functions are alternately connected (residual network is a convolution neural network, the residual network includes several residual units and convolution layers, each residual unit includes three convolution layers and two activation function layers, and one activation function layer is located between two adjacent convolution layers, deep network, col. 7, lines 35-42, 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1 and Sychev so that the deep neural network comprises a plurality of residual blocks in which two convolution layers and two activation functions are alternately connected as suggested by Huang.  It is well-known in the art to use residual blocks in order to train very deep networks.
25.	As per Claim 12, Claim 12 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
26.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2) and Sychev (US 20160014411A1) in view of Wang 2 (US 20210166350A1).
27.	As per Claim 6, Wang 1 and Sychev are relied upon for the teachings as discussed above relative to Claim 1.
	However, Wang 1 and Sychev do not teach wherein the deep neural network comprises a pixel shuffle layer.  However, Wang 2 teaches wherein the deep neural network [0037] comprises a pixel shuffle layer [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1 and Sychev so that the deep neural network comprises a pixel shuffle layer as suggested by Wang 2.  It is well-known in the art that this reorganizes the low-resolution image channels to obtain a bigger image with few channels.
28.	As per Claim 13, Claim 13 is similar in scope to Claim 6, and therefore is rejected under the same rationale.
29.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 1 (US010499069B2), Sychev (US 20160014411A1), and Huang (US010991076B2) in view of Schwartz (US 20200234402A1).
30.	As per Claim 7, Wang 1, Sychev, and Huang are relied upon for the teachings as discussed above relative to Claim 5.
	However, Wang 1, Sychev, and Huang do not teach wherein the activation functions comprise leaky rectified linear units (LReLUs).  However, Schwartz teaches wherein the activation functions comprise leaky rectified linear units (LReLUs) (activation functions including leaky rectified linear unit, [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang 1, Sychev, and Huang so that the activation functions comprise leaky rectified linear units (LReLUs) as suggested by Schwartz.  It is well-known in the art that it fixes the “dying ReLU” problem, as it doesn’t have zero-slope parts, and it speeds up training.
31.	As per Claim 14, Claim 14 is similar in scope to Claim 7, and therefore is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611